Citation Nr: 1617484	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  15-32 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio 


THE ISSUES

1. Entitlement to service connection for a damaged ear drum. 

2. Entitlement to service connection for loss of eyesight in the right eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In February 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

During the February 2016 Board hearing, the Veteran testified that he received treatment for both his claimed ear and eye disabilities; however, these identified treatment records are not contained in the claims file. Specifically, the Veteran indicated that he received treatment, during service, for his eye at the Balboa Hospital (Navy Medical Center) in San Diego, California. The Veteran also indicated that he received treatment, post-service, for his ears at the Cann Clinic in Cincinnati, Ohio. Accordingly, VA has a duty to make reasonable attempts to obtain this potentially relevant evidence. As it does not appear that these relevant records have been requested, a remand is required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request, and associated with the claims file, all service medical records of the Veteran from the Balboa Hospital (Navy Medical Center) in San Diego, California, for the period from August 1942 to February 1946. 

Efforts to obtain the Federal Government records should only end if they do not exist or further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(1). If the records are unavailable, the Veteran should be advised of such unavailability, and the claims file must be properly documented as to the unavailability of these records.

2. Contact the Veteran and request the appropriate release(s) to obtain all records pertaining to his treatment at the Braxton F. Cann Memorial Medical Center, and any other additional pertinent private medical records not already identified, relating to post-service treatment for his ears. The Veteran specifically testified that he received treatment at the Cann Memorial Medical Center beginning in 1950. 

Associate all records obtained with the claims file. If any records identified by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

3. After completion of the above and any other appropriate development that may be warranted based on additional information or evidence received, readjudicate the issues on appeal based on the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




